Citation Nr: 1039667	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In January 2010, the Veteran testified at a videoconference Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

This matter was previously before the Board in March 2010 when it 
was remanded for further development.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's DD 214 reflects that he was separated due to 
medical disqualification for a disability existing prior to entry 
on active duty and not aggravated by military service.  The DD 
214 does not identify the disability.  

The Veteran denies having had any right knee injury prior to 
active duty.  He contends that he has a right knee disability due 
to an active duty incident in which an unlatched tank hatch hit 
his knee.  He contends that he was treated at the 45th Medic 
Hospital where he was a patient for one and a half to two months 
before being discharged.  

A July 2008 VA Form 3101 reflects that the Veteran's service 
treatment records were likely destroyed in a fire.  The Board 
notes that clinical records for army personnel created prior to 
1960 were not retired to the National Personnel Records Center 
(NPRC) in separate shipments by hospitals and thus, would have 
been in the Veteran's presumed fire destroyed records.  An August 
2010 NPRC response to a VA request for records, reflects that no 
morning reports or sick records for the Veteran were located for 
the pertinent time period.  The Board notes that the record does 
not reflect that U.S. Army Office of the Surgeon General (SGO) 
records were searched.  When the Veteran's medical records are 
lost, the Board has a heightened duty to assist the claimant in 
developing the claim. Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Therefore, the Board finds that a search for SGO records is 
warranted.  

The claims file contains the statement of the Veteran, as well as 
lay statements by relatives and friends that the Veteran was in 
good health prior to service, and returned home after discharge 
using crutches.  The earliest clinical evidence of record of a 
right knee disability is a January 1988 private medical record 
which reflects that the Veteran reported having had right knee 
surgery 30 years earlier by a Dr. S.  

Records from a surgery by Dr. S. in the 1950s are unavailable.  
(See May 2008 response from B. Medical Center.)  The January 1988 
record reflects the surgery by Dr. S. was for a "loose body", a 
"joint mouse."  A January 1990 medical record reflects that the 
Veteran reported that he had had surgery on his right knee years 
earlier, and that the examiner noted "presumably this was a 
medial meniscectomy."  The examiner noted that there was a well-
healed medial scar consistent with a previous meniscectomy,  

January 1988 medical records also reflect that the Veteran 
reported that he started having pain "about a month ago when he 
pivoted to the left while standing on his right knee, and had a 
pop, and from then on had discomfort."  The record further 
reflects that the Veteran was standing, while working at 
"Sears" and started having pain in his right knee.  This would 
have been approximately 35 years after separation from service.

A July 1988 medical record reflects the Veteran had anterior and 
medial right knee pain.  A June 1989 record reflects that the 
Veteran had been seen in January 1988 for a right knee pain.  The 
Veteran reported that over the past three months he was having 
increasing problems with swelling and difficulty walking and 
straightening his knee.  It was noted that he had peripheral 
osteophytes and varus deformity.  

A December 1989 record reflects that the Veteran was working at 
Sears, where he "got knee problems."

A September 1990 medical record reflects that the Veteran "was 
walking quite a bit on concrete and it began to bother his right 
knee.  He developed what sounds to be traumatic arthritis in the 
knee."  It was noted that he had a right medial meniscectomy 
remotely and "perhaps this could contribute to his more recent 
chronic arthritis."  

While the records reflect the Veteran reported having had knee 
surgery in the 1950s, the records are entirely negative for any 
reference to a tank injury, or to any other mention of an in-
service injury.

The claims file does not contain a medical opinion as to whether 
the Veteran's current disability is causally related to any 
disability in service as described by the Veteran, and which may 
be consistent with the available medical records.  Based on the 
foregoing, the Board finds that a VA examination is warranted.  
McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact NPRC and attempt to obtain any 
SGO records for the hospital at Fort Knox, 
Kentucky from February and March 1953 
which may relate to the Veteran.  If the 
search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  After completion of the above, including 
affording a reasonable period for response, 
the Veteran should be afforded a VA 
examination with the appropriate specialist 
to determine the nature and etiology of 
current right knee disability.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an opinion 
concerning whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran has a current right knee disability 
causally related to his military service, to 
include due to a tank hatch closing on his 
knee.  The examiner should consider whether 
a tank incident, as reported by the Veteran, 
could have resulted in a torn meniscus, and 
whether a meniscectomy could have 
contributed to the Veteran's chronic 
arthritis diagnosed approximately 35 years 
later.  The examiner should consider the 
statement of the September 1990 clinician 
that the Veteran's right medial meniscectomy 
perhaps could contribute to his chronic 
arthritis.  

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such 
a review was performed.  Any opinion 
expressed should be accompanied by a 
complete rationale.  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
If the examiner is unable to render an 
opinion without resort to speculation, he or 
she should so state.

3.  The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2010).  

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


